Citation Nr: 0003737	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  00-01 873	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees resulting from a 
rating decision of November 18, 1999, granting entitlement to 
service connection for pericarditis with cardiomyopathy and 
assigning a 30 percent rating.


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel










INTRODUCTION

The veteran had active military service from November 1971 to 
July 1974. 

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) relating to claims by the veteran for 
VA benefits.  

The claimant in the present case is an attorney (V. A. W., 
Jr.) who was retained by the veteran in July 1991.  There is 
subsequent correspondence in the claims folder from another 
attorney (S. S. F.) in the same law firm.  However, there is 
no indication that the designation of V. A. W., Jr. was ever 
revoked, or that his representation was properly withdrawn.  
Pursuant to 38 C.F.R. § 20.603 (a) (1999), designation of an 
attorney-at-law as an appellant's representative must be of 
an individual attorney, rather than a firm or partnership.  
Accordingly, V. A. W., Jr., is still recognized by the VA as 
the veteran's representative.  

The RO notified both the veteran and his attorney by letter 
after its November 18, 1999, that the case was being 
transferred to the Board for a determination concerning the 
attorney's eligibility for payment of attorney fees from 
past-due benefits.  They were advised that any additional 
evidence or argument should be submitted to the Board within 
30 days.  No argument was received by the veteran or the 
claimant.  The attorney S. S. F. responded by memo dated 
December 17, 1999.  She asserted that she had represented the 
veteran since July 1991, and that her firm, (of which V. A. 
W., Jr., is a member), had provided extensive services in the 
veteran's case.  



FINDINGS OF FACT

1.  An initial Board decision on June 20, 1991, denied 
service connection for a heat disorder. 

2.  The original notice of disagreement for this claim was 
received on or after November 18, 1988.

3.  The claimant, V. A. W., Jr., was retained in July 1991. 

4.  A fee agreement signed by the parties in October 1996 
provides for direct VA payment to the claimant of a 
contingency fee consisting of 20 percent of past-due benefits 
awarded to the veteran. 

5.  By a November 18, 1999 decision, the RO granted the 
veteran entitlement to service connection for pericarditis 
with cardiomyopathy and assigned a 30 percent rating. 

6  The claimant rendered legal services involving the 
veteran's VA claim for service connection for pericarditis 
with cardiomyopathy. 


CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
attorney and the veteran as to VA representation have been 
met with respect to the veteran's claim for service 
connection for pericarditis with cardiomyopathy.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1999); 38 C.F.R. § 20.609(c) 
(1999).

2.  The fee specified in the agreement as being payable 
directly to the claimant in the amount of 20 percent of past-
due benefits awarded to the veteran is presumed to be 
reasonable and may be paid from past-due benefits created by 
the RO's grant of service connection for pericarditis with 
cardiomyopathy and assignment of a 30 percent rating.  
38 U.S.C.A. § 5904(d) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(f), (h) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  
Before enactment of the VJRA, the fees which could lawfully 
be charged by attorneys and accredited agents in VA 
proceedings had been limited to $10 since the 1860's.  See 
Walters v. National Association of Radiation Survivors, 473 
U.S. 305 (1985).  A fee may now be charged if, and only if, 
the following conditions are met:  

(1) A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.609(c)(1) (1999).  

(2) The Notice of Disagreement which 
preceded the Board decision with respect 
to the issue, or issues, involved must 
have been received by the RO on or after 
November 18, 1988.  VJRA § 403, 102 Stat. 
4122; 38 C.F.R. § 20.609 (c) (2) (1999).  

(3) The attorney at law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904(c)(1) 
(West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(c)(3) (1999).  


Eligibility to receive attorney fees stemming from past-due 
benefits as a result of the RO's November 18, 1999, rating 
decision.

On June 20, 1991, the Board denied the veteran's claim for 
service connection for a heart disorder.  The notice of 
disagreement which preceded the Board decision was received 
by the RO after November 18, 1988.  There is evidence that 
the claimant, V. A. W., Jr., had been retained by July 1991 
(a notice of appeal was signed by both the claimant and the 
veteran), or within one year after the June 1991 Board 
decision.  Therefore, the three statutory and regulatory 
criteria necessary for the attorney to charge a fee for his 
services have been met.  38 U.S.C.A. § 5904(c)(1) (West 1991 
& Supp. 1999); 38 C.F.R. § 20.609(c) (1999).  

The law specifies that the total fee payable to an attorney 
may not exceed 20 percent of the total amount of any past-due 
benefits awarded in the veteran's claim.  38 U.S.C.A. 
§ 5904(d) (West 1991 & Supp. 1999).  Fees totaling no more 
than 20 percent of any past-due amounts are presumed to be 
reasonable.  38 C.F.R. § 20.609(f) (1999).  The attorney fee 
agreement executed between the parties in November 1996 
provides for direct VA payment to the claimant of a 
contingency fee consisting of 20 percent of past-due benefits 
awarded to the veteran, but no more.  Therefore the attorney 
fee agreement satisfies the criteria pursuant to 38 U.S.C.A. 
§ 5904 (d) and 38 C.F.R. § 20.609 (f).  

The claimant appealed the veteran's claim to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court").  In May 1992, while the case 
was pending at the Court, the veteran's attorney and VA's 
Office of General Counsel filed a joint motion (Motion) 
requesting that the Court vacate the Board's June 1991 
decision.  The Court granted the Motion in June 1992 and 
remanded the case to the Board.  In December 1992, August 
1994, and September 1996, the Board remanded the case to the 
RO for additional development.  In a December 1997 decision, 
the Board again denied the veteran's claim of service 
connection for a heart disorder.

The veteran filed another timely appeal to the Court.  In 
August 1998, while the case was pending at the Court, the 
veteran's attorney and VA's Office of General Counsel filed 
another joint motion requesting that the Court vacate the 
Board's December 1997 decision.  In an order issued in 
October 1998, the Court granted the Motion and vacated the 
Board's December 1997 decision.  In March 1999, the Board 
remanded the veteran's claim, and on November 18, 1999, the 
RO granted service connection for pericarditis with 
cardiomyopathy and assigned a 30 percent rating. 

Attorney fees are payable for past-due benefits stemming from 
the grant of service connection for pericarditis with 
cardiomyopathy and assignment of a 30 percent rating.  The 
evidence shows that the attorney performed work on the 
veteran's claim for service connection for a heart disorder 
after the June 1991 Board denial.  




Calculation of past-due compensation payable to the 
appellant.

In preparation for referral of the attorney fee entitlement 
issue to the Board, the RO made preliminary calculations of 
the dollar amount of past-due compensation payable to the 
appellant and of the portion potentially payable to the 
attorney.  These figures were furnished to the parties by 
letter after the November 18, 1999, rating decision.  As 
described below, the amount payable as attorney fees 
following the November 18, 1999, RO rating decision will have 
to be revised.  

The period of past-due benefits stems from the grant of 
service connection for pericarditis with cardiomyopathy and 
assignment of a 30 percent rating.  Since the grant of 
service connection for pericarditis with cardiomyopathy and 
assignment of a 30 percent rating was made effective from 
August 23, 1989, compensation based on this rating is payable 
to the appellant from September 1, 1989, since that is the 
first day of the following month.  38 U.S.C.A. § 5111 (West 
1991).  In its calculation of past-due benefits, the RO 
correctly chose September 1, 1989, as the effective date of 
the increase in benefits. 

Calculation by the RO of the amount of past-due benefits 
created by the November 1999 RO rating decision must also 
comply with the provisions of 38 C.F.R. § 20.609(h)(3) 
(1999), which states that the termination date of the period 
of past-due benefits for attorney fee purposes is the date of 
the award, not the last day of the month of the award.  As 
the date of the award was November 18, 1999 (date of the RO 
decision), the termination date of the period of past-due 
benefits for attorney fee purposes will be November 18, 1999.  
As the RO chose November 30, 1999, as the termination date of 
the period of past-due benefits for attorney fee purposes, 
the RO should recalculate the figures accordingly to reflect 
the fact that the correct termination date is November 18, 
1999.  

In summary, the attorney is entitled to payment of 20 percent 
of the past-due benefits stemming from the grant of service 
connection for pericarditis with cardiomyopathy and 
assignment of a 30 percent rating for the period between 
September 1, 1989, and November 18, 1999. 


ORDER

Eligibility for payment of attorney fees for services 
rendered before the VA is established.  The attorney should 
be paid 20 percent of past-due benefits awarded the veteran 
for service connection for pericarditis with cardiomyopathy 
and assignment of a 30 percent rating for the period from 
September 1, 1989, through November 18, 1999. 



		
	G. H. SHUFELT
Member, Board of Veterans' Appeals



 


